Citation Nr: 1327887	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  06-16 755	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan




THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 10 percent for headaches.  




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from May 1987 to May 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Reno, Nevada Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for PTSD.  Thereafter, jurisdiction of this matter was transferred to the Detroit RO.  This matter further comes before the Board from a July 2008 rating decision in which the Detroit RO, in pertinent part, denied a rating in excess of 10 percent for headaches.

By May 2009 rating decision, the RO granted service connection for a mood disorder, and assigned a noncompensable (0 percent) rating, effective from January 16, 2006.  By May 2010 rating decision, the RO granted a total rating based on individual unemployability due to service-connected disability (TDIU), effective from June 17, 2009.  In August 2009, the Board remanded the claims for additional development.  In August 2010, the Board vacated the August 2009 remand, and issued another remand of the claims for additional development. 

In April 2012, the Board issued a decision which, in pertinent part, denied the two claims currently on appeal, and remanded the claim for an initial compensable rating for a mood disorder and the claim for an earlier effective date prior to June 17, 2009, for the grant of a TDIU rating.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Thereafter, the Veteran withdrew his appeals for an initial compensable rating for a mood disorder and for an earlier effective date for the grant of a TDIU rating.  In April 2013, the parties (VA and Veteran) filed a joint motion for a partial remand with the Court.  By Order dated in May 2013, the Court granted the joint motion for remand, and remanded this matter for further action consistent with the terms of the joint motion.  

The Board notes that, because the issue currently on appeal has specifically been limited to entitlement to service connection for PTSD, and service connection for a mood disorder has already been granted, the Court's rationale in Clemons is not herein applicable.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Further, the Board notes that there is no prohibition against a veteran being service-connected for more than one psychiatric condition, and that 38 C.F.R. § 4.14 merely prohibits evaluating the same manifestations under different diagnoses.  Indeed, in Amberman, the Court recognized that separately diagnosed psychiatric conditions could be service-connected, but could not be separately rated unless they resulted in different manifestations and that potentially, evidence could be received that reflected that the two conditions resulted in different manifestations, which could ultimately result in the two conditions being separated rated.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1. With consideration of the doctrine of reasonable doubt, the Veteran's PTSD have been medically related, by a VA psychologist, to his reported in-service stressor, which is consistent with the places, types, and circumstances of his service and has essentially been verified.

2. With consideration of the doctrine of reasonable doubt, the medical evidence of record reveals that the Veteran's headaches, were manifested by prostrating attacks, which he claimed occurred once or twice a month.


CONCLUSIONS OF LAW

1. Giving the benefit of any doubt to the Veteran, the Board concludes that his PTSD was incurred as a result of his active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012). 

2. Giving the benefit of any doubt to the Veteran, the criteria for a 30 percent rating, but no higher, for headaches, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision herein, the Board finds that discussion of the VCAA notice and assistance provided to the Veteran is unnecessary, since any deficiency in notice or assistance would constitute harmless error. 

II. Factual Background and Analysis

1. PTSD

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) ; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125.

Further, VA has amended its regulations governing service connection for PTSD by liberalizing in some cases the evidentiary standard for establishing the required in-service stressor.  38 C.F.R. § 3.304(f)(3).  The primary effect of the amendment is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  38 C.F.R. § 3.304(f).

The Veteran essentially contends he developed PTSD as a result of traumatic experiences he had in service when he worked with a search and recovery team.  He claims he was exposed to the remains of dead pilots who crashed at Nellis AFB, when he volunteered for search and rescue missions between 1991 and 1994. 

The Veteran reported, in a statement dated in June 2005 (and then resubmitted with a date in August 2005), that during his tour at Nellis Air Force Base (AFB) from 1991 to 1994, he served as a volunteer to recover the remains of downed pilots.  He claimed he went on three recoveries, and that during one recovery, his team put the small remains (tissue or small portions of body parts),"into zip-lock bags that were left open and created a foul odor.  He claimed that the odor stayed on his body and in his nose for a long time, and that he was told that this known smell was associated with death.  He indicated that on one recovery they found remains and personnel effects of a pilot, and that while sifting through the dirt, he realized he was rolling the skin of the pilot that was embedded in the dirt.  He claimed that when he touched meats and dough, and there was blood, it reminded him of the accident and that he sometimes began to dry heave.  

In July 2013, the Veteran submitted copies of articles about a pilot that was killed during a plane crash (F-16) in August 1993, during a training mission at the Nellis AFB.  He also submitted a copy of a list of Nellis AFB incidents, which revealed that in August 1993 and November 1993, two pilots were killed when their F-16s crashed, on the Nellis range complex and during a training mission.

The Veteran's service personnel records reveal a supplemental evaluation sheet (AF Form 77), dated March 7, 1994, wherein it was noted that during this period (March 18, 1993 to March 1, 1994), the Veteran volunteered and performed in an outstanding manner as a team leader for the Nellis AFB Search and Recovery Team.  It was also noted that the Veteran had completed two aircraft mishaps, and had remained an invaluable service to the Air Force as well as the deceased military member's next of kin.  In a memorandum from the Veteran to Major M., the Veteran described his accomplishments, and indicated that not one of his peers had led a search and recovery of a downed pilot and returned the remains to the next of kin, as he had.  On an AF Form 1206, nomination for award, the Veteran was nominated for leadership and job performance in "primary duty", and for his accomplishments in participating in F-16 crash recovery operation.  His DD Form 214 shows his MOS was "Aerospace Control and Warning Systems Journeyman."  

In light of the Veteran's aforementioned service personnel records, and giving him the benefit of any doubt, the Board finds that these personnel records are sufficient to support his claimed stressor involving recovering the remains of downed pilots at Nellis AFB.  Indeed, the Veteran's volunteer work in this regard was recognized and memorialized in writing.  Thus, the Veteran's reported in-service stressor has basically been conceded and what is needed in order to establish service connection is competent medical evidence of a diagnosis of PTSD based on the verified in-service event.  In this regard, the Board notes that there is basically both negative and positive competent medical evidence regarding whether the Veteran has PTSD which may be related to service and/or based on a verified in-service stressor event. 

On an October 2006 VA psychiatric examination report, it was noted that the Veteran did not see combat during his service in the Air Force.  He reported he had been working on the recover team which would find downed aircraft and either help the pilot or bring the remains back to base in sealed bags.  He noted that one aircraft had crashed into a mountain and when they were searching the area to find different personal effects, that realized that they were peeling skin off the rocks.  The examiner found that the Veteran did not fulfill the diagnostic criteria for PTSD at the current time.  The diagnosis was panic disorder.

VA treatment records dated in October 2005, March 2007, and February 2009, showed that the Veteran was seen by a VA psychologist, who he saw for counseling, and the diagnoses included PTSD, severe, chronic.  In October 2005, the Veteran's PTSD (and mood disorder) symptomatology were listed together as including labile mood swings, depression, anxiety, disillusionment, insomnia, periodic nightmares, flashbacks, and social withdrawal.  In March 2007, it was noted that the Veteran reported he experienced numerous horrific experiences while working as part of a search and recovery team in the Air Force.  In February 2009, he reported he still had flashbacks to some of those traumatic events, where he smelled rotting flesh and had to recover dead bodies. 
 
On a VA examination in January 2010, the Veteran's reported that his MOS was search and rescue, and that he injuring his back carrying a dead pilot. The diagnosis was depressive disorder and it was noted that the Veteran's mood disturbance was largely secondary to residual complications specific to chronic pain.  

It is the Board's responsibility to evaluate the entire record on appeal. 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. 

Given the foregoing, the Board finds that the positive competent and credible evidence is in a state of equipoise with the negative competent and credible evidence regarding the Veteran's claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5107(b).  Specifically, and in this regard, the Board reiterates that the Veteran's PTSD has been diagnosed by his treating psychologist, who has basically linked the Veteran's PTSD symptoms (as well as mood disorder symptoms) to various symptoms.  

Accordingly, in resolving reasonable doubt in the Veteran's favor, the Board exercises its discretion to find that the relevant evidence of record is in relative equipoise and concludes that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra. 

2. Increased Rating for Headaches

The Veteran asserts that he is entitled to an increased rating for headaches, currently evaluated as 10 percent disabling. 

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505  (2007). 

The Veteran's headaches have been evaluated under 38 C.F.R. § 4.124a , Diagnostic Code (DC) 8100.  Under DC 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one episode in 2 months over the last several months.  A 30 percent rating is warranted for migraines manifested by characteristic prostrating attacks occurring on an average of once a month over several months.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In reviewing the record with regard to the claim for an increased rating for headaches, the Board notes that the pertinent evidence primarily involves the Veteran's contentions, as well as two VA examination reports, in 2008 and 2010.  

On the VA examination dated February 7, 2008, the Veteran described his headaches as being still the same - piercing, stabbing, and throbbing.  He reported he got headaches twice a month lasting 1 to 1-1/2 days, with headaches lasting three days up to three or four times per year. He stated he had been on medication for headaches, but could not remember the name and was not currently taking medication for his symptoms.  An examination was normal.  The examiner noted that the Veteran's headache frequency was two to three times per month, and that "most attacks are prostrating."  The effects of the Veteran's headaches on his usual activities were "none" (bathing, dressing, toileting, and grooming), and "mild" (chores, shopping, exercise, sports, recreation, traveling and feeding). 

A VA neurological examination report, dated January 11, 2010, shows that the Veteran reported his headaches started in 1991, and that he had a headache once per month.  He reported a sharp pulsating sensation behind his left eye, and reported he was not taking any medication for this condition.  With regard to severity, it was noted that the headache attacks were not prostrating, and that ordinary activity was possible.  The usual duration of the headaches was for hours.  The diagnosis was headaches, with no significant effects on usual occupation or on daily activities. 

In March 2010, the Veteran contended that the VA examiner in 2010 was changing the frequency of his headaches attacks, and that records had been removed from his VA medical record regarding his migraine headaches.  He cited to the February 2010 SSOC, page 19, claiming that records cited here were with his VA records before they were transferred to Saginaw.  A review of the record, however, does not reveal that any such records are missing.  

The Board notes that the Veteran's complaints of headache frequency varies considerably in his two VA examination - from the February 7, 2008 report to the January 11, 2010 report.  However, in viewing the evidence in the light most favorable to the Veteran, and finding him competent and credible to report on the severity and frequency of his headaches, the Board finds that his headaches and manifestations more nearly approximate the criteria for a 30 percent rating.  38 C.F.R. § 4.7.  The Board also finds that an even higher, 50 percent, rating is not warranted because although the Veteran has described his attacks as prostrating, such attacks were not shown to be completely prostrating as there was minimal to no impact noted on his daily activities.  Further, there is no indication that his headaches during that period were alone were productive of severe economic inadaptability.  While the Veteran had trouble with employability during this period, there is no indication that his headaches largely caused such problems.  

The Board also finds that the Veteran's headaches do not warrant referral for extra-schedular consideration at any point during the appeal period.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id.   If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In the present case, the Board finds that the Veteran's disability picture due to his service-connected headaches is adequately contemplated by the rating schedule, and provides for a greater evaluation for more severe impairment.  While he may have claimed that his service-connected headaches as explained above, the rating criteria for headaches describes his disability level and symptomatology.  Thus, the Board concludes that the first prong of the Thun analysis has not been satisfied in this case, the criteria for referral for the assignment of an extraschedular disability rating are not met, and the Board declines to remand this matter for referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, supra. 

Accordingly, the Board concludes that the evidence as a whole, with application of the benefit-of-the-doubt rule, supports an increase to a 30 percent disability rating, but no higher, for the Veteran's service-connected headaches.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.  


ORDER

Service connection for PTSD is granted.

A 30 percent rating for the Veteran's headaches is granted, subject to the regulations regarding payment of monetary benefits.



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


